Case 19-13273-VFP          Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39           Desc Main
                                     Document     Page 1 of 18



 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, N.J. 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 Henry M. Karwowski
 jrabinowitz@rltlawfirm.com
 Attorneys for Jeffrey A. Lester,
 Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


                                                           Case No. 19-13273 (VFP)
  In re:
                                                           Chapter 7
  IMMUNE PHARMACEUTICALS INC.,
                                                           Hearing Date: June 2, 2020
                          Debtor.                                        at 10:00 A.M.

                                                           Oral Argument Requested

    OPPOSITION OF JEFFREY A. LESTER, CHAPTER 7 TRUSTEE, TO MOTION
   OF CERTAIN FORMER DIRECTORS AND OFFICERS OF DEBTOR FOR ENTRY
   OF ORDER AUTHORIZING PAYMENT AND/OR ADVANCEMENT OF DEFENSE
   COSTS UNDER DEBTOR’S DIRECTORS AND OFFICERS INSURANCE POLICY

           Jeffrey A, Lester, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of Immune

 Pharmaceuticals Inc. (the “Debtor”), by his attorneys, Rabinowitz, Lubetkin & Tully, L.L.C,

 hereby submits this Opposition to the Motion of Anthony Fiorino, M.D., Daniel Kazado, Daniel

 Teper, M.D., Jeffrey Paley, M.D., and John Neczesny, who are current or former directors and

 officers of the Debtor (collectively, the “Former Ds & Os”), for entry of an order authorizing

 Argonaut Insurance Company (“Argonaut”) to pay and/or advance defense costs to the Former Ds

 & Os under a certain insurance policy. Thus, in opposition to the Motion, the Trustee respectfully

 represents as follows:
Case 19-13273-VFP         Doc 474     Filed 05/26/20 Entered 05/26/20 16:23:39                Desc Main
                                     Document     Page 2 of 18



                                  PRELIMINARY STATEMENT

         1.      The Former Ds & Os, who are beneficiaries of a certain “Public Company Directors

 & Officers Insurance Policy” purchased by the Debtor and issued by Argonaut (the “Policy”),

 allege that they have incurred, and that they will continue to incur, costs in the defense of a certain

 lawsuit brought by Discover Growth Fund, L.L.C. (“Discover”). Motion (ECF 420) at 2. They

 maintain that Argonaut has requested that the Former Ds & Os seek “for the avoidance of doubt”

 entry of an order authorizing Argonaut to (i) reimburse their defense costs incurred to date; and

 (ii) pay or advance defense costs incurred in the future on an ongoing basis. Id. at 2, 6.

         2.      As set forth below, the Former Ds & Os fail to establish that they are entitled to

 relief because: (i) the Motion suffers from several procedural and evidentiary infirmities; (ii) the

 proceeds of the Policy are property of the estate and are subject to the automatic stay; (iii) the

 interest of the Former Ds & Os in the proceeds should not be elevated above the interest of the

 estate; and (iv) any relief must be conditioned on strict payment amount limits and reporting

 requirements. Accordingly, the Trustee respectfully requests that this Court deny the Motion.

                                             ARGUMENT

         3.      The Former Ds & Os argue that Argonaut is required under the terms of the Policy

 to pay and advance their defense costs in Discover’s action on the grounds that the Debtor only

 “potentially” has an interest in the proceeds of the Policy and that the estate’s interest is subject to

 the contractual terms of the Policy. Motion (ECF 420) ¶¶ 22-28. Their position lacks merit,

 however, for the reasons set forth below.

 I.      The Motion Suffers from Several Procedural and Evidentiary Infirmities.

         4.      This Court need not address the merits because the Motion is for several reason

 improper on procedural and evidentiary grounds.




                                                    2
Case 19-13273-VFP         Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39              Desc Main
                                    Document     Page 3 of 18



        5.      First, a motion initiating a contested matter under Bankruptcy Rule 9014 must be

 served by non-electronic means, i.e., first class mail. D.N.J. LBR 5005-1(c)(1)(B). Here, the

 Former Ds & Os served its Motion only by email and electronic filing. Certification of Service

 (ECF 421).

        6.      Second, the Former Ds & Os assert that they provided notice of the Motion to the

 Office of the United States Trustee, the Debtor, the Trustee, Argonaut, and “all other parties

 entitled to receive notice pursuant to Rule 2002 of the Bankruptcy Rules.” Motion (ECF 420) ¶

 29. They fail to specify a particular subsection of Rule 2002, however. Insofar as they rely on

 subsection (a)(2), which addresses a proposed use of property of the estate other than in the

 ordinary course of business, that subsection requires that notice be provided by mail to not only

 the debtor and the trustee, but also to all creditors. Fed. R. Bankr. P. 2002(a)(2).

        7.      Here, as set forth above, the Former Ds & Os failed to provide notice of the Motion

 by mail. Also, they failed to provide notice to all creditors. 1 Certification of Service (ECF 421).

 Creditors in this case would presumably wish to receive notice of this Motion, pursuant to which

 the Former Ds & Os seek payment from property of the estate.




 1
   Although the Certificate of Service indicates that the Former Ds & Os served the Motion on
 counsel for the Official Committee of Unsecured Creditors, the conversion of the case to chapter
 7 prior to the filing of the Motion resulted in the dissolution of the Committee. See, e.g., Official
 Comm. of Unsecured Creditors v. Constellation Enters., LLC (In re Constellation Enters., LLC),
 587 B.R. 275, 281 (Bankr. D. Del. 2019) (“[T]he legal entity that was the [Official] Committee [of
 Unsecured Creditors] automatically dissolved and ceased to exist as of the conversion of the
 chapter 11 cases to chapter 7.”); Official Unsecured Creditors’ Comm. v. Rachles (In re Rachles,
 Inc.), 131 B.R. 782, 785 n.1 (Bankr. D.N.J. 1989) (“Moreover, it is commonly accepted that upon
 conversion the Creditors’ Committee becomes largely inactive because the duties of the Trustee
 under section 704 of the Bankruptcy Code encompass the functions that would otherwise be
 undertaken by a Creditors’ Committee, and it is costly for the estate to bear the burden of
 duplicative services.”).


                                                   3
Case 19-13273-VFP        Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39             Desc Main
                                   Document     Page 4 of 18



          8.    Third, courts in this District strike certifications which are not based on personal

 knowledge or which contain legal argument. See, e.g., Sunoco, Inc. (R & M) v. MX Wholesale

 Fuel Corp., 565 F.Supp.2d 572, 576–77 (D.N.J. 2008) (striking attorney certification because it

 did not contain facts within personal knowledge of attorney); Cannon v. Cherry Hill Toyota, Inc.,

 190 F.R.D. 147, 157-58 (D.N.J. 1999) (disregarding certification of counsel because it contained

 factual and legal arguments and facts outside attorney’s personal knowledge); see also Koch

 Materials Co. v. Shore Slurry Seal, Inc., 205 F.Supp.2d 324, 328 n.1 (D.N.J.) (“[S]tatements

 drafted by attorneys . . . are not evidence.”), reconsideration denied, 209 F.Supp.2d 418 (D.N.J.

 2002).

          9.    Here, the Former Ds & Os rely solely upon the Certification of their counsel, who

 fails to explain how he has personal knowledge – and in fact, fails to state that he actually has

 personal knowledge – of the factual matters addressed in the Motion, including in particular about

 the identities of the Former Ds & Os and the respective terms of their service for the Debtor and

 about the execution of the Policy. Certification of John E. Jureller, Jr. (ECF 420) (“Jureller

 Certif.”) ¶¶ 5-6. Also, counsel raises legal argument in his Certification. Id. ¶ 7 n.4 (addressing

 in counsel’s opinion “if and to what extent the proceeds of the Argonaut Policy are in any way

 property of Immune”).

          10.   At the same time, the Former Ds & Os repeatedly cite in support of their Motion a

 certain “Argonaut Letter,” in which Argonaut allegedly “acknowledged coverage to the Former

 D&Os under the Argonaut Policy and agreed to provide payment/reimbursement of the Former

 D&Os defense costs subject to reservation of rights.” Motion (ECF 420) at 2; ¶¶ 16, 25. The

 Former Ds & Os fail to include a copy of the letter, however.

          11.   Therefore, the Motion lacks a proper evidentiary basis.




                                                 4
Case 19-13273-VFP         Doc 474     Filed 05/26/20 Entered 05/26/20 16:23:39                Desc Main
                                     Document     Page 5 of 18



         12.     Accordingly, for any or all of the reasons, the Motion should be denied.

 II.     The Insurance Proceeds Are Property of the Estate
         and Are Subject to the Automatic Stay.

         13.     The Former Ds & Os maintain that in determining who can claim an interest in the

 proceeds of an insurance policy, “[some] cases focus less on the effect on the estate and more on

 the terms of the policy to determine if the proceeds are indeed property of the bankrupt.” Motion

 (ECF 420) ¶ 22 (quoting In re GB Holdings, Inc., 2006 WL 4457350, at *2 (Bankr. D.N.J. Sept.

 21, 2006)). Although the Former Ds & Os acknowledge that the Debtor “may potentially” have

 an interest in the proceeds of the Policy, they contend – in a footnote – that the issue is implicated

 only if (i) Discover amends its Complaint to add the Debtor as a party to its action; or (ii) the

 Former Ds & Os assert a claim against the Debtor for indemnification, “neither of which have

 occurred or are likely to occur given the current bankruptcy proceedings.” Id. ¶ 23 n.3.

         14.     This argument fails because (i) insurance proceeds generally are property of the

 estate and are subject to the automatic stay; (ii) more specifically, “D & O” insurance proceeds are

 typically property of the estate and are subject to the automatic stay; and (iii) the Argonaut

 insurance proceeds here are property of the estate and are subject to the automatic stay.

         A.      Insurance Proceeds Are Property of the Estate
                 and Are Subject to the Automatic Stay.

         15.     Bankruptcy Code section 362(a)(3) provides that the automatic stay applies to “any

 act to obtain possession of property of the estate or of property from the estate or to exercise control

 over property of the estate.” The automatic stay is considered “one of the most fundamental

 protections granted the debtor under the Bankruptcy Code.” Midlantic Nat’l. Bank v. NJDEP, 474

 U.S. 494, 503, reh’g denied, 475 U.S. 1090 (1986); accord In re Krystal Cadillac Oldsmobile GMC

 Truck, Inc., 142 F.2d 631, 637 (3d Cir. 1998). As the legislative history of the Code provides, the




                                                    5
Case 19-13273-VFP         Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39              Desc Main
                                    Document     Page 6 of 18



 automatic stay also protects creditors because “[w]ithout it, certain creditors would be able to

 pursue their own remedies against the debtor’s property,” and thus, “[t]hose who acted first would

 obtain payment of the claims in preference to and to the detriment of other creditors.” 1978

 U.S.C.C.A.N. 5787, 5835. Accordingly, the Third Circuit has noted that “[w]ithout question, the

 scope of the automatic stay is broad.” Maritime Elec. Co v. United Jersey Bank, 959 F.2d 1194,

 1203 (3rd Cir. 1991).

        16.     Bankruptcy Code section 541(a)(1) in turn defines “property of the estate” as “all

 legal or equitable interests of the debtor in property as of the commencement of the case.” 11

 U.S.C. § 541(a)(1). It includes proceeds of or from property of the estate. 11 U.S.C. § 541(a)(6).

 “[The Third Circuit has] emphasized that Section 541(a) was intended to sweep broadly to include

 all kinds of property, including tangible or intangible property, [and] causes of action[.]” Majestic

 Star Casino, LLC v. Barden Dev., Inc. (In re Majestic Star Casino, LLC), 716 F.3d 736, 750 (3d

 Cir. 2013) (quoting Westmoreland Human Opportunities, Inc. v. Walsh, 246 F.3d 233, 241 (3d

 Cir. 2001)). “[T]he term ‘property’ has been construed most generously and an interest is not

 outside its reach because it is novel or contingent or because enjoyment must be postponed.” Id.

 (quoting In re Fruehauf Trailer Corp., 444 F.3d 203, 211 (3d Cir. 2006)). “It is also well

 established that the mere opportunity to receive an economic benefit in the future is property with

 value under the Bankruptcy Code.” Id. at 750-51.

        17.     In the Third Circuit, “[i]t has long been the rule . . . that insurance policies are

 considered part of the property of a bankruptcy estate.” ACandS, Inc. v. Travelers Cas. & Sur.

 Co., 435 F.3d 252, 260 (3d Cir.) (citing Estate of Lellock v. Prudential Ins. Co. of Am., 811 F.2d

 186, 189 (3d Cir. 1987)), cert. denied, 547 U.S. 1159 (2006).




                                                  6
Case 19-13273-VFP        Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39              Desc Main
                                   Document     Page 7 of 18



        18.     “With limited exceptions, so are the rights to insurance proceeds.” Intertek USA,

 Inc. v. Caribbean Petroleum Corp. (In re Caribbean Petroleum Corp.), 580 F. App’x 82, 88 (3d

 Cir. 2014) (citing In re Nutraquest, Inc., 434 F.3d 639, 647 n. 4 (3d Cir. 2006) (“The exception to

 this general rule arises when the debtor does not own the insurance proceeds, but just owns the

 policy. For example, when the debtor was a corporation, but the liability policy insured only the

 corporation’s directors and officers (and would pay only to them), the liability proceeds were not

 property of the bankruptcy estate.” (citing Louisiana World Exposition, Inc. v. Fed. Ins. Co. (In re

 Louisiana World Exposition, Inc.), 832 F.2d 1391, 1399–401 (5th Cir. 1987)))), cert. denied, 135

 S.Ct. 1187 (2015).

        19.     As a result, “[t]he possession or control language of Section 362(a)(3) has

 consistently been interpreted to prevent acts that diminish future recoveries from a debtor’s

 insurance policies.” AcandS, 435 F.3d at 261.

        B.      D & O Insurance Proceeds Are Property of the Estate
                and Are Subject to the Automatic Stay.

        20.     Consistent with this authority, the court in GB Holdings – essentially the only

 authority cited by the Former Ds & Os – held that property of the estate includes not only a

 directors and officers insurance policy which is purchased by the debtor and which names the

 debtor as an insured, but also the proceeds of the policy. GB Holdings, 2006 WL 4457350, at *2-

 3.

        21.     As the Former Ds & Os themselves observe, the court made certain observations

 about typical director and officer insurance policies and their treatment in bankruptcy cases.

 Motion ¶ 22 (citing GB Holdings, 2006 WL 4457350, at *2). After noting that “[s]uch policies

 typically provide direct protection to the corporation’s directors and officers,” that “[i]ndirect

 coverage is often afforded to the corporation for losses incurred indemnifying its principals,” and



                                                  7
Case 19-13273-VFP         Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39               Desc Main
                                    Document     Page 8 of 18



 that “some policies provide direct protection to the company (sometimes referred to as ‘entity

 coverage’) for certain kinds of claims, e.g., violations of securities law,” the court recognized that

 “[s]ome cases have held that such proceeds are property of the estate either because the debtor

 owns the policy, the debtor is a named insured under the policy, or because the estate would simply

 benefit from including the proceeds.” GB Holdings, 2006 WL 4457350, at *2 (quoting In re

 Eastwind Group, Inc., 303 B.R. 743, 746 (Bankr. E.D. Pa. 2004)).

        22.     Among these cases is In re Jasmine decision, in which a district court in this District

 held that a chapter 7 trustee’s authority over a bankruptcy estate extended to the proceeds of a

 directors and officers policy based on the estate’s indemnification interest in the proceeds. Aetna

 Cas. & Sur. Co. v. Jasmine, Ltd. (In re Jasmine, Ltd.), 258 B.R. 119, 128-29 (D.N.J. 2000) (“[The

 chapter 7 debtor] had an indemnification interest in the proceeds, and the proceeds are property of

 the estate and subject to the authority of the trustee under these circumstances.”); see also Homsy

 v. Floyd (In re Vitek, Inc.), 51 F.3d 530, 534 (5th Cir. 1986) (“Faced with the typical situation in

 which a debtor corporation’s liability policies provide the debtor and thus the estate with direct

 coverage against third party claims, virtually every court to have considered the issue has

 concluded that the policies – and clearly the proceeds of those policies – are part of debtor’s

 bankruptcy estate, irrespective of whether those policies also provide liability coverage for the

 debtor’s directors and officers.”); Wiscovitch-Rentas v. Liberty Mut. Ins. Co. (In re Fiddler,

 Gonzalez & Rodriguez, P.S.C.), 415 F.Supp.3d 297, 301 (D.P.R. 2019) (holding that directors and

 officers insurance policy and proceeds were subject to automatic stay because “the Policy is

 payable to [debtor] in some circumstances, including direct coverage for claims against [debtor]

 and coverage for any indemnifying payments by [debtor] to the D & O Defendants”); In re Sacred

 Heart Hosp. of Norristown, 182 B.R. 413, 419–20 (Bankr. E.D. Pa. 1995) (“[T]he Debtor’s own




                                                   8
Case 19-13273-VFP         Doc 474    Filed 05/26/20 Entered 05/26/20 16:23:39              Desc Main
                                    Document     Page 9 of 18



 liability exposure is also covered by the D & O Policy. Proceeds available for the Debtor’s liability

 exposure are not segregated from the Proceeds available to the directors and officers. Thus, the

 Debtor is indeed an insured and has a sufficient interest in the Proceeds as a whole to bring them

 into the estate.”).

         23.     “In contrast, where a policy names only the directors or officers as insureds, the

 proceeds may not be considered property of the estate.” GB Holdings, 2006 WL 4457350, at *2

 (citing Louisiana World, 832 F.2d at 1394).

         24.      Finally, “[o]ther cases focus less on the effect on the estate and more on the terms

 of the policy to determine if the proceeds are indeed property of the bankrupt.” Id. at *2 (quoting

 Eastwind, 303 B.R. at 746–47). For these courts, “[a] determinative factor appears to be the nature

 of the D & O policy.” Ibid. For example, “where the policy provides the debtor with indemnity

 coverage that would potentially bring proceeds into the estate to avoid the diminution of estate

 assets, courts have concluded that such proceeds constitute property of the estate.” Ibid. (citing In

 re Circle K Corp., 121 B.R. 257 (Bankr. D. Ariz. 1990)); see also International Heritage, Inc. v.

 Gilbert (In re International Heritage, Inc.), 239 B.R. 306, 310 (Bankr. E.D.N.C. 1999) (holding

 that automatic stay precluded action against debtor’s officers because “[t]he debtor, International

 Heritage, Inc., and its officers are named insureds under an insurance policy” and “the debtor has

 an obligation to indemnify its officers in the event that the officers are subject to a monetary

 judgment in the Montana administrative proceeding,” and thus, “[t]he insurance policy is property

 of the estate, and the estate will be depleted if the State of Montana recovers a monetary judgment

 against the debtor’s officers”).

         25.     Thus, for instance, in Metropolitan Mortgage & Secs. Co. v. Cauvel (In re

 Metropolitan Mortgage & Secs. Co.), the court held that the proceeds of certain directors and




                                                   9
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                 Desc Main
                                 Document    Page 10 of 18



 officers insurance policies – under which the debtor was a named insured and pursuant to which

 the debtor could utilize proceeds to satisfy requests for indemnification made by officers and

 directors and to pay for costs for responding to requests made by regulatory agencies – constituted

 property of the estate subject to the automatic stay. 325 B.R. 851, 857 (Bankr. E.D. Wash. 2005).

 The court found that although realization of the debtors’ legal interests was contingent upon

 meeting conditions established by the policies and that such interests were not yet in the form of

 monetary recovery, the interests were nevertheless property of the estate, as section 541 did not

 require the interest to be absolute, non-contingent, or reduced to a monetary amount. Ibid.

        26.     The court found further that satisfaction of the insurance companies’ duty to pay

 claims brought against non-debtor co-insureds, including satisfaction of the defense costs being

 incurred by the co-insureds, would have rendered it impossible to satisfy the debtors’ claims

 against the proceeds. Id. at 856. Thus, any litigation seeking monetary judgments or monetary

 settlements payable from the proceeds would have been acts to obtain property of the estate. Id.

 at 855. Similarly, to the extent third-party defendants in the litigation and arbitration proceedings

 requested reimbursement of defense costs from the insurance proceeds, such requests would have

 been acts to obtain property of the estate. Ibid.

        27.     Therefore, the court concluded that the proceeds constituted property of the estate

 “because the estate is worth more with them than without them and because the debtors hold claims

 payable from the proceeds.” Id. at 857.

        28.     The court concluded further:

                The debtors and all other insureds have undivided, unliquidated
                interests in the identical asset, i.e., the policy proceeds. Continued
                diminution of those proceeds affects the debtors’ interests in and
                rights to recover the proceeds. The stay prevents any action which
                affects the debtors’ interests in the proceeds. This is consistent with
                and necessary to promote the fundamental bankruptcy principles of



                                                     10
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                 Desc Main
                                 Document    Page 11 of 18



                preserving estate property and ensuring ratable distribution to
                creditors.

                Under principles of insurance law, all entities or persons having an
                interest in the policy proceeds would engage in a race to judgment
                or settlement with the fleetest claimants realizing upon their interest
                while the slower claimants were deprived of their interest. Such a
                result is contrary to the fundamental principle of bankruptcy law that
                all of the debtors’ interests in property are to be equitably
                distributed. The problem is worsened in this case by the fact that
                the cost of determining each claimant’s interest in the policy
                proceeds may deplete the proceeds before all but the very fleetest
                claimants recover.

 Ibid.; see also Maxwell v. Megliola (In re marchFIRST, Inc.), 288 B.R. 526, 532 (N.D. Ill. 2002)

 (enjoining shareholders from prosecuting class action against directors and officers on grounds

 that “since the funds available to the directors and officers to pay a judgment are the same funds

 available to the Debtors to indemnify them, a shortfall of funds would affect the administration of

 the estate” and that “because the Defendants have not delineated a dollar figure for damages in

 their complaint against the directors and officers, a judgment obtained by the Defendants in the

 District Court Action has the potential effect of leaving no funds available to pay a judgment

 obtained by the Trustee in the Trustee Action [against the officers and directors]”), aff’d, 293 B.R.

 443 (N.D. Ill. 2003).

        29.     Applying this analysis in the case before it, the GB Holdings Court found that “the

 debtor is covered directly for losses arising from a securities claim against the debtor, and for

 losses incurred in providing indemnification to its directors and officers for any wrongful acts

 committed by them.” 2006 WL 4457350, at *3. Therefore, the court concluded: “The bankruptcy

 estate rightly claims an interest in the policy proceeds.” Ibid.




                                                  11
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                  Desc Main
                                 Document    Page 12 of 18



        C.      The Argonaut Insurance Proceeds are Property of the Estate
                and Are Subject to the Automatic Stay.

        30.     Likewise, here, the Policy, which was purchased by and is owned by the Debtor,

 provides for the following types of coverage: (a) “Side A,” which covers losses suffered by

 directors and officers arising for a claim arising from a wrongful act; (b) “Side B,” which covers

 losses suffered by the corporate entity for indemnifying its directors and officers for wrongful acts;

 (c) “Side “C,” which covers losses suffered by the corporate entity arising from a securities claim

 made against the corporate entity; and (d) Side “D,” which provides for payment of investigative

 costs resulting from a shareholder derivative demand. Jureller Certif. Exh. B § 1.

        31.     Thus, although the Policy covers the Debtor’s directors and officers for losses

 resulting from a wrongful act, the Policy also covers the Debtor for losses, including those incurred

 in providing indemnification to its directors and officers. It follows that the proceeds are property

 of the estate for the simple reasons that the Debtor is an owner and named beneficiary of the Policy

 and that the estate would benefit from the proceeds.

        32.     Consideration of the terms and nature of the Policy also support this conclusion. In

 short, even if the estate’s interest in the proceeds is only “potential” at this point, it is still an

 opportunity to receive an economic benefit in the future, which is property of the estate according

 to the Third Circuit, and the estate would suffer adverse consequences if this Court permits

 Argonaut to make payments or advances from the proceeds to fund the defense costs of the Former

 Ds & Os. Put simply, as the defense costs exhaust the proceeds of the Policy, the estate’s exposure

 to claims against the Debtor including indemnification claims by the Formers Ds & Os – even if

 they are at present only contingent – would increase. At the same time, insofar as the estate has




                                                  12
Case 19-13273-VFP          Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                 Desc Main
                                  Document    Page 13 of 18



 its own claims to assert against the Former Ds & Os and the Policy, 2 the estate’s prospective

 recovery of such claims against the proceeds would decrease.

           33.    Put differently, if the defense costs and the amount of Discover’s claims against the

 Former Ds & Os exceed the amount of $5 million, which is the maximum amount of coverage

 under the Policy, Jureller Certif. Exh. B at 1, an adverse result in the Discover suit would consume

 the proceeds entirely and leave the estate with no coverage against claims made against the Debtor

 and leave nothing for the estate to recover on its own claims against the Former Ds & Os.

           34.    Under these circumstances, when every dollar paid out on the Policy may equate to

 one less dollar for the estate, this Court should not allow the Former Ds & Os to dissipate if not

 “race” to exhaust the proceeds in contravention of the basic bankruptcy law axioms requiring

 preservation of estate property and equitable distribution of estate assets.

           35.    Accordingly, under any criteria, that is, whether this Court assesses the ownership

 the Policy, the named insureds, the benefit to the estate from including the proceeds, the terms and

 nature of the Policy, or any other factor, the proceeds of the Policy are property of the estate and

 are subject to the automatic stay.

 III.      The Interest of the Former Ds & Os in the Insurance Proceeds
           Should Not Be Elevated Above the Interest of the Estate.

           36.    Relying solely on the GB Holdings decision, the Former Ds & Os submit further

 that notwithstanding any claim that the Debtor may have in the proceeds, “[t]he debtor’s right to

 receive proceeds as well as the right of the directors and officers to the payment of defense costs,

 are subject to the contractual provisions and restrictions of the insurance policy.” Motion (ECF

 420) ¶ 24 (quoting GB Holdings, 2006 WL 4457350, at *3). They add: “The debtor’s estate holds




 2
     The policy would not prohibit recovery by the Trustee. Jureller Certif. Exh. B § III(C)(3).


                                                   13
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                  Desc Main
                                 Document    Page 14 of 18



 its property interest in the proceeds subject to the contractual state law rights governing all of the

 parties who hold and [sic] interest in the proceeds.” Ibid.

         37.     The Former Ds & Os’ reliance on GB Holdings for this proposition is misplaced

 for a variety of reasons. First, the GB Holdings decision was unpublished, and in the almost 15

 years since its issuance, it has never been cited by any court in this Circuit. In fact, it has been

 cited by only one court anywhere, and in that case, the court cited GB Holdings only for the

 elementary principle that bankruptcy court authority may be required for advancement of proceeds

 from a directors and officers insurance policy. FPSDA II, LLC v. Larin (In re FPSDA I, LLC),

 2012 WL 6681794, at *14 (Bankr. E.D.N.Y. Dec. 26, 2012). Thus, no other court has adopted the

 GB Holdings Court’s reasoning.

         38.     Second, in support of its decision that the debtor’s right to receive proceeds was

 subject to the contractual terms of the policy at issue, the GB Holdings Court cited Jones v. GE

 Capital Mortgage Co. (In re Jones), which in turn cited First Fidelity Bank v. McAteer. 2006 WL

 4457350, at *3. Neither decision, however, supports the premise that a debtor’s interest under a

 directors and officers insurance policy like that here can somehow be considered subject to the

 interests of the directors and officers in the policy.

         39.     In McAteer, the court addressed whether the proceeds of a life insurance policy

 constituted the property of the estate of a chapter 13 debtor which owned the policy or the property

 of the creditor beneficiary of the policy. 985 F.2d 114, 115 (3d Cir. 1993). The court held that

 the proceeds were not property of the estate, on the basis that the debtor was simply the owner –

 and not the beneficiary – of the policy. Id. at 118-19. The court noted that the estate’s legal and

 equitable interests in property rise no higher than those of the debtor. Id. at 117. Thus, if the




                                                    14
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                   Desc Main
                                 Document    Page 15 of 18



 owner of a life insurance policy does not have an interest in its proceeds, the court noted further,

 the filing of a bankruptcy petition could not create one. Ibid.

        40.     In Jones, the court addressed whether a chapter 13 debtor or his mortgagee was

 entitled to receive hazard insurance proceeds as a result of damage to the debtor’s home. 179 B.R.

 450, 452 (Bankr. E.D. Pa. 1995). Citing McAteer, the court held that while the proceeds were

 property of the estate, the estate’s interest in the proceeds was subject to a contractual provision in

 the mortgage which expressly vitiated the mortgagee’s obligation to turn over the proceeds to the

 estate. Id. at 452, 455-56.

        41.     Here, in contrast, as noted above, the Debtor is a named insured under the Policy

 and the proceeds are property of the estate; thus, unlike the estate in McAteer, the Trustee does not

 seek an interest in the proceeds higher than that of the debtor. Instead, the Trustee merely seeks

 to preserve the estate’s interest in the proceeds. Moreover, unlike the mortgage provision in Jones,

 no contractual provision in the Policy vitiates Argonaut’s obligation to extend proceeds of the

 Policy to the Debtor under the terms of the Policy; on the contrary, as noted above, the Policy

 provides the Debtor with direct insurance coverage. Thus, McAteer and Jones do not support the

 argument of the Former Ds & Os that the estate does not have an interest in the Policy proceeds or

 that such interest is somehow only a limited one.

        42.     Finally, the GB Holdings Court’s analysis was simply erroneous. In granting the

 debtor’s motion to authorize the payment and advancement of defense costs on behalf of its

 directors and officers, the court found that the insurer was “obligated” to advance the costs. 2006

 WL 4457350, at *4. While it recognized that amounts incurred in defense costs would reduce the

 limit of liability available to pay the debtor’s potential claims under the policy, the court found

 that “that fact cannot elevate the debtor’s interest in the policy proceeds above the interest of the




                                                   15
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                    Desc Main
                                 Document    Page 16 of 18



 other insureds, the debtor’s directors and officers.” Ibid. The insurer’s mere obligation to pay

 defense costs, however, did not serve to “contractually restrict” the debtor’s own rights in the

 proceeds. Otherwise, the court failed to identify any contractual provisions or restrictions – such

 as those found in McAteer or Jones – to which the estate’s rights were subject. To the contrary,

 the debtor as a named insured was entitled to the protection of its rights under the policy.

         43.     Thus, if anything, the GB Holdings Court’s determination actually had the effect of

 impermissibly elevating the interests of the directors and officers ahead of those of not only the

 debtor, but other creditors. Indeed, the decision essentially awarded the directors and officers with

 a lien or priority interest in the proceeds, when they would otherwise have had at best only a

 general unsecured claim against the estate. See, e.g., Christian Life Ctr. Litig. Defense Comm. v.

 Silva (In re Christian Life Ctr.), 821 F.2d 1370, 1373 (9th Cir. 1987) (holding that officers’

 indemnity and contribution claims for litigation costs were not an administrative expense, where

 litigation was based on pre-petition services and conduct). This result – in violation of the

 Bankruptcy Code’s distribution scheme – was simply not proper.

         44.     Accordingly, this Court should decline to follow the GB Holdings decision.

 Instead, it should deny the Motion pending resolution of the various claims against and of the

 Former Ds & Os and the Debtor. Alternatively, it should treat the interest of the Former Ds & Os

 in the insurance proceeds at best only pari passu with the interest of the estate.3



 3
   Insofar as this Court treats the Motion as a “request” for relief from the automatic stay, this Court
 should deny such request. Under section 362(d)(1) of the Bankruptcy Code, a court may on request
 of a party in interest and after notice and a hearing grant relief from the automatic stay for cause. 11
 U.S.C. § 362(d). The Third Circuit has recognized that the moving party bears the burden of proof
 on a motion for relief from the automatic stay. In re Ward, 837 F.2d 124, 128 (3d Cir. 1988). The
 Third Circuit has noted further that “[t]he automatic stay was designed ‘to forestall the depletion
 of the debtor’s assets due to legal costs in defending proceedings against it; and in general, to avoid
 interference with the orderly interference with the orderly liquidation or rehabilitation of the
 debtor.’” Borman v. Raymark Indus., Inc., 946 F.2d 1031, 1036 (3d Cir. 1991) (quoting Ass’n of


                                                   16
Case 19-13273-VFP         Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39                 Desc Main
                                 Document    Page 17 of 18



 IV.    Any Relief Must Be Conditioned on Strict Payment and Reporting Requirements.

        45.     Finally, even assuming that this Court is for some reason inclined to grant relief in

 favor of the Former Ds & Os, it should grant only limited relief. The GB Holdings Court, in

 allowing the advancement of defense costs, noted that the modest amount sought would not

 “materially impede” the debtor’s interest in the policy. 2006 WL 4457350, at *1, 4 (“This is

 particularly so where the requested authorization of $75,000 toward defense costs is relatively

 inconsequential as compared to the $15 million cap on recoveries under the policy.” (footnote

 omitted)).

        46.     Here, in contrast, the Former Ds & Os essentially seek unfettered access to the

 Policy proceeds. See Proposed Order Granting Certain Former Directors and Officers of Immune

 Pharmaceutical’s Inc.’s Motion (ECF 420) (providing that “Argonaut is authorized to pay and/or

 advance the defense costs which will be incurred in the future by the Former D&Os”). Such access

 could not only “materially impede” the Debtor’s interest in the proceeds; as noted above, it could

 extinguish the interest entirely. Therefore, this Court at the very least should condition any relief

 on strict payment amount limits and reporting requirements.




 St. Croix Condominium Owners v. St. Croix Hotel Corp., 682 F.2d 446, 448 (3d Cir. 1982)). As
 the legislative history of the Code provides, the automatic stay protects creditors also because
 “[w]ithout it, certain creditors would be able to pursue their own remedies against the debtor’s
 property,” and thus, “[t]hose who acted first would obtain payment of the claims in preference to
 and to the detriment of other creditors.” 1978 U.S.C.C.A.N. 5787, 5835. Thus, “[t]he classic
 situation in which relief from the stay is accorded is where the moving party is a secured party
 whose security is in jeopardy.” In re Ronald Perlstein Enters., Inc., 70 B.R. 1005, 1009 (Bankr.
 E.D. Pa. 1987). See also Emplexx Software Corp. v. AGI Software, Inc. (In re AGI Software,
 Inc.), 199 B.R. 850, 861 (Bankr. D.N.J. 1995) (observing that “[a] party seeking relief from the
 automatic stay pursuant to § 362(d) must be [a] secured creditor of the Debtor” and that “[t]here
 is no statutory requirement that unsecured creditors receive adequate protection”). Here, for the
 reasons set forth above, the Former Ds & Os, who are mere alleged unsecured creditors, have
 failed to meet their burden of proving cause for relief from the automatic stay to enforce their
 alleged interest in the insurance proceeds.


                                                  17
Case 19-13273-VFP     Doc 474 Filed 05/26/20 Entered 05/26/20 16:23:39             Desc Main
                             Document    Page 18 of 18



       WHEREFORE, the Trustee respectfully requests that this Court deny the Motion of the

 Former Ds & Os.



                                         RABINOWITZ, LUBETKIN & TULLY, LLC
                                         Attorneys for Jeffrey A. Lester, Chapter 7 Trustee


                                         By:    /s/ Jonathan I. Rabinowitz
                                                JONATHAN I. RABINOWITZ
 DATED: May 26, 2020




                                           18
